Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered June 1, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility and identification. The credible testimony established that the officers who witnessed the drug transaction had a sufficient opportunity to observe defendant and that they made a reliable identification.
The court appropriately corrected and cautioned the prosecutor in response to defendant’s objection during the People’s summation. We decline to review those portions of the summation the challenges to which are unpreserved. We note, however, that none would warrant reversal. Concur — Tom, J.P., Sullivan, Rosenberger, Wallach and Buckley, JJ.